

116 HR 7240 IH: Housing Efficiency Standards Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7240IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Casten of Illinois introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo update and expand the requirements for energy efficiency for federally assisted housing, and for other purposes.1.Short titleThis Act may be cited as the Housing Efficiency Standards Act of 2020.2.Energy efficiency standardsSection 109 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12709) is amended to read as follows:109.Energy efficiency standards(a)Covered buildingsThe requirements in this section shall apply to—(1)new construction of public and assisted housing and single family and multifamily residential housing subject to mortgages insured under the National Housing Act (12 U.S.C. 1701 et seq.);(2)new construction of single family and multifamily housing subject to mortgages insured, guaranteed, or made by the Secretary of Agriculture under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.); and(3)rehabilitation and new construction of public and assisted housing funded under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.).(b)Initial requirement(1)In generalBeginning 1 year after the date of enactment of this section, all new construction and rehabilitation of housing specified in subsection (a), but not including any manufactured home, shall meet the requirements of the 2018 International Energy Conservation Code (in this section referred to as the IECC), or, in the case of multifamily high rises, the requirements of ANSI/ASHRAE/IES Standard 90.1–2019.(2)Manufactured homesBeginning 1 year after the date of enactment of this section, all new construction of manufactured homes specified in subsection (a) shall meet—(A) the requirements of Energy Star Certified Manufactured Homes; or(B)the standards issued by the Secretary of Energy under section 413 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17071) when such standards are issued.(c)Revisions(1)In generalIf the requirements of the IECC, or, in the case of multifamily high rises, ANSI/ASHRAE/IES Standard 90.1, are revised, all new construction and rehabilitation of housing subject to subsection (b)(1) shall meet the requirements of the revised code or standard beginning 1 year after—(A)the Secretary of Energy makes a determination under section 304 of the Energy Conservation and Production Act (42 U.S.C. 6833) that the revised code or standard would improve energy efficiency; or(B)the Secretary of Housing and Urban Development makes a positive determination under paragraph (3).(2)ExceptionParagraph (1) of this subsection shall not apply to any category of housing with respect to which the Secretary of Housing and Urban Development or the Secretary of Agriculture determines that compliance with such revised code or standard would not be technologically feasible or economically justified.(3)DeterminationIf the Secretary of Energy fails to make a determination under section 304 of the Energy Conservation and Production Act (42 U.S.C. 6833) by the deadline under such section, within 1 year of such deadline the Secretary of Housing and Urban Development shall determine whether compliance with such revised code or standard will improve energy efficiency, be technologically feasible, and be economically justified for housing subject to subsection (b)(1).(d)Additional or different standards(1)In generalThe Secretary of Housing and Urban Development and the Secretary of Agriculture may jointly or separately establish additional or different energy efficiency requirements for housing specified in subsection (a) if they are at least as stringent as the code or standard applicable under this section.(2)Continuation of existing requirementsAny energy efficiency requirements for new construction and rehabilitation of housing specified in subsection (a) established by the Secretary of Housing and Urban Development or the Secretary of Agriculture prior to the date of the enactment of the Housing Efficiency Standards Act of 2020 shall remain in effect to the extent they are more stringent than the code or standard applicable under this section.(e)Implementation(1)Guidance regarding standardsThe Secretary of Housing and Urban Development and the Secretary of Agriculture shall revise guidance, handbooks, builder certifications, and other relevant documents to incorporate the requirements under this section—(A)not later than the expiration of the 10-month period beginning on the date of the enactment of the Housing Efficiency Standards Act of 2020; and(B)in the case of a positive determination under subparagraph (A) or (B) of subsection (c)(1), not later than the expiration of the 10-month period beginning on the date of such determination.(2)Effective datesThe Secretary of Housing and Urban Development or the Secretary of Agriculture may set an effective date for the applicable code or standard for one or more category of housing that is earlier than the effective date specified in subsection (b) or (c).(3)ComplianceThe Secretary of Housing and Urban Development and the Secretary of Agriculture shall—(A)within 1 year after the date of the enactment of the Housing Efficiency Standards Act of 2020, develop plans for increasing and measuring compliance with the requirements of this section, including builder and mortgage finance institution training;(B)within 1 year after the date of the determinations specified in subsection (c) update such plans; and(C)implement the plans in a timely manner..